EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 9		replace “the number” with “a number”
Claim 1, line 10	replace “the number” with “a number”
Claim 1, line 20	replace “the weight” with “a weight”
Claim 1, line 21	replace “the weight” with “a weight”
Claim 1, line 22	replace “the weight” with “a weight”
Claim 1, line 22	replace “the sum” with “a sum”

Claim 14, line 2	replace “and mixtures” with “or mixtures”

Claim 30, line 10	replace “the number” with “a number”
Claim 30, line 11	replace “the number” with “a number”
Claim 30, line 21	replace “the weight” with “a weight”
Claim 30, line 22	replace “the weight” with “a weight”
Claim 30, line 23	replace “the weight” with “a weight”
Claim 30, line 23	replace “the sum” with “a sum”


Claim 39, line 11	replace “the number” with “a number”
Claim 39, line 21	replace “the weight” with “a weight”
Claim 39, line 22	replace “the weight” with “a weight”
Claim 39, line 23	replace “the weight” with “a weight”
Claim 39, line 23	replace “the sum” with “a sum”

Claim 47, line 1	insert “multilayer” between “wherein the” and “film”
Claim 48, line 1	insert “multilayer” between “wherein the” and “film”
Claim 49, line 1	insert “multilayer” between “wherein the” and “film”
Claim 50, line 1	insert “multilayer” between “wherein the” and “film”
Claim 51, line 1	insert “multilayer” between “wherein the” and “film”

Claim 55, line 11	replace “the number” with “a number”
Claim 55, line 12	replace “the number” with “a number”
Claim 55, line 22	replace “the weight” with “a weight”
Claim 55, line 23	replace “the weight” with “a weight”
Claim 55, line 24	replace “the weight” with “a weight”
Claim 55, line 24	replace “the sum” with “a sum”

Claim 56, line 1	insert “multilayer” between “wherein the” and “film”
Claim 57, line 1	insert “multilayer” between “wherein the” and “film”
Claim 58, line 1	insert “multilayer” between “wherein the” and “film”
Claim 59, line 1	insert “multilayer” between “wherein the” and “film”
Claim 60, line 1	insert “multilayer” between “wherein the” and “film”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-60 are allowed.
The present invention is drawn to an ethylene copolymer composition comprising:  (i) from 20 to 80 wt % of a first ethylene copolymer having a density of from 0.855 to 0.913 g/cm3, a molecular weight distribution Mw/Mn of from 1.7 to 2.3, and a melt index I2 of from 0.1 to 20 g/10 min, (ii) from 80 to 20 wt % of a second ethylene copolymer having a density of from 0.875 to 0.936 g/cm3, a molecular weight distribution Mw/Mn of from 2.3 to 6.0, and a melt index I2 of from 0.3 to 100 g/10 min, and (iii) from 0 to 40 wt % of a third ethylene copolymer, wherein a number of short chain branches per thousand carbon atoms in the first ethylene copolymer (SCB1) is greater than a number of short chain branches per thousand carbon atoms in the second ethylene copolymer (SCB2), wherein the density of the second ethylene copolymer is equal to or greater than the density of the first ethylene copolymer, wherein the ethylene copolymer composition has a density of from 0.865 to 0.913 g/cm3, a melt index I2 of from 0.5 to 10 g/10 min, and a fraction eluting at from 90 to 105 ºC having an integrated area of greater than 4 wt % in a CTREF analysis, and wherein the ethylene copolymer composition has at least 0.0015 parts per million (ppm) of hafnium.  
Another embodiment of the invention is a film layer comprising the ethylene copolymer composition.  A further embodiment of the invention is a multilayer film structure comprising at least one film layer comprising the ethylene copolymer composition.  Another embodiment of the invention is a multilayer film structure comprising a sealant layer, the sealant layer comprising the ethylene copolymer composition.
See claims for full details.

The closest art is Wang et al. (US 10,538,654).  Example 1 of reference discloses an ethylene copolymer composition comprising 61.6 wt % of an ethylene copolymer (R1) having a density of 0.8995 g/cm3, a molecular weight distribution Mw/Mn of 2.00, a melt index I2 of 0.4 g/10 min, and 18 SCB/1000 C atoms, 23.9 wt % of an ethylene copolymer (R2) having a density of 0.9559 g/cm3, a molecular weight distribution Mw/Mn of 2.00, a melt index I2 of 7.7 g/10 min, and 0 SCB/1000 C atoms, and 14.5 wt % of an ethylene copolymer (R3) having a density of 0.9033

 g/cm3, a molecular weight distribution Mw/Mn of 3.52, a melt index I2 of 23.4 g/10 min, and 26 SCB/1000 C atoms.  The ethylene copolymer composition exhibits a density of 0.9174 g/cm3 and a melt index I2 of 0.97 g/10 min.  The ethylene copolymer composition is not the same as that described in instant claims and therefore cannot be expected to exhibit claimed CTREF profile and Hf content.  
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polyethylene blends characterized by short chain branching.  None of these references teaches subject of instant claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 24, 2021